Title: From John Quincy Adams to George Washington Adams, 3 September 1810
From: Adams, John Quincy
To: Adams, George Washington



N.1. Master George Washington Adams—Quincy
My Dear Son GeorgeSt. Petersburg 3. September 1810.
Your Mama and I have received your letter dated the 28th: of February last; which gave us much pleasure—I suppose by the hand-writing that your Cousin Susan was kind enough to write it for you; for which we thank her.—By the time when you will receive this I hope you will be able to write me an answer to it yourself: and I shall expect you write to me, or to your Mama, as often as you know of an opportunity; and especially that you answer all our letters to you.
I advise you also to keep all my letters and those of your Mama—I have therefore numbered this letter at the top, and will continue to number those that I shall write you hereafter—Thus you will know whether you receive all the letters that I shall write you, and when you answer them you must always tell me the number or the date of the last letter you have received from me—If you will ask your uncle Thomas, he will shew you how to put up letters, to keep them on file—and how to endorse on the outside of them, from whom they came; when they were received, and when answered—You should lay them by in some safe place, so that if at any time afterwards you may wish to read them again you may know where to find them—I have got letters from your Grandpapa written when I was not older than you are now, and I love to read them as much as when I first received them.
I am very glad to hear that you are a good boy, and attentive to your studies. You must write to me what books you study, and tell me what you think of them, and of what you learn. I hope that by this time you are a good Latin Scholar, and that you will before long be a good Greek one—Your hand-writing and your cyphering, you must be specially careful to improve—English Grammar must by no means be neglected, and you will not forget how earnestly I wish you to preserve and increase your knowledge of the French.
As you have a good natural disposition, I am persuaded you will always be kind and affectionate to your Schoolmates, as well as respectful and obedient to your instructors and to your Uncle and Aunt Cranch—I hope always to hear that among your companions, the best boys are your best friends; and I trust you will always be ashamed to let any one of them learn faster or by his good conduct make himself more beloved than you—At the same time you must take care never to be jealous or envious of others, but when you see them rewarded for behaving well, to be glad for them, as you would for yourself, and to deserve as much by the same good conduct.
Under the care of the excellent guardians and teachers, who so kindly supply the place of your absent Parents, I am sure you will be duly taught your duty to God, and learn to follow the paths of piety and of virtue.
We are, my dear Child, indeed very far dustant from each other; but we love you and your brother John as much as we could if we were all together—We hope that your brother Charles ans you will still grow up together enough to love one another with the tenderest brotherly affection—He enjoys, we thank God, very good health, and grows very fast—He has begun to learn to read, and already speaks some French and still more German—He learns French from me, and German from a woman of that Nation who lives with us.
I have written you here a long letter, all of which I hope you will easily understand—But if you find any thing in it, either word or sentence, of which you cannot immediately take the full meaning, ask your uncle, or your Grand Papa, or Grandmama to explain it to you—And do the same for any letters that you may receive from me hereafter—Read them with attention, and remember the advice they will give you.—Be assured it will always be for your good.
Present my respects to your uncle and Aunt Cranch, and to Mr. Whitney; my love to your brother John, to whom I shall soon write, and who must consider this letter as  almost as much written to him as to you; and believe me to be your ever affectionate father

John Quincy Adams.